Citation Nr: 0116635	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  01-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $7,910, to include 
the issue of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran had active service from March 1951 to March 1953.  

This appeal arises from a December 1999 decision of the 
Committee on Waivers and Compromises (Committee) of the RO in 
Winston-Salem, North Carolina, which denied the veteran's 
request for waiver of recovery of an overpayment of improved 
pension benefits in the amount of $7,910 on the basis that 
recovery would not be against equity and good conscience.


REMAND

The evidence of record shows that the veteran was in receipt 
of improved pension benefits.  An overpayment of $7,910 was 
created by an October 1999 RO letter that retroactively 
terminated the veteran's pension benefits, effective February 
1, 1996.  According to the October 1999 letter, the 
termination was ordered after the RO learned that the 
veteran's wife had received earned income in 1996.

The Board must make a determination as to the adequacy of the 
record.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
After a careful review of the record, the Board concludes 
that further development of the evidence regarding the 
creation of the overpayment is in order.  It is not apparent 
from the record how the RO arrived at the $7,910 overpayment.  
Moreover, the January 2001 Statement of the Case (SOC) 
indicates that, in July 1999, the veteran provided 
verification of his wife's earned income for 1996.  A review 
of the claims file shows that the veteran's July 1999 
statement is not of record.  The missing documentation 
referenced by the RO should be associated with the claims 
file.  The RO should then conduct an audit that would reveal 
precisely what income was considered by it in calculating the 
veteran's countable income in order to derive the amount of 
his VA benefits, and what benefit amounts were due and paid 
to the veteran.

In addition, review of the claims file shows that the SOC 
provided to the veteran, while containing the applicable 
regulations (particularly 38 C.F.R. §§ 1.962, 1.965), does 
not contain a discussion of how each of the elements of the 
equity and good conscience standard affected the RO's 
decision.  According to 38 C.F.R. § 19.29, a SOC must be 
complete enough to allow the appellant to present written 
and/or oral arguments before the Board.  It must contain a 
summary of the applicable laws and regulations, with 
appropriate citations, a discussion of how such laws and 
regulations affect the determination, and the determination 
and reasons for the determination of the agency of original 
jurisdiction with respect to which disagreement has been 
expressed.  In the present case, it is evident that the SOC 
is inadequate; therefore, remand is required to ensure the 
veteran full procedural due process of law.

Furthermore, the record shows that the veteran most recently 
submitted a financial status report in 2000.  It would be 
useful to obtain a current financial status report to 
determine if the veteran's circumstances have changed since 
2000.

Finally, the Board notes that, in view of the changes in the 
law brought about by the Veterans Claims Assistance Act of 
2000, VA must ensure compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Hence, in 
addition to the requested development, the RO should 
undertake any other notification or development action deemed 
warranted under the Act before considering the veteran's 
claim.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED to the RO 
for the following action:

1.  The RO should associate with the 
claims folder a copy of the veteran's 
July 1999 statement, which verifies his 
wife's earned income for 1996.

2.  Thereafter, the RO should prepare an 
audit of the veteran's pension account, 
setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of 
income considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  All 
income and expenses used to reduce 
countable income should be itemized in 
the report.  Once compiled, the audit 
report must be associated with the claims 
folder, and a copy must be sent to the 
veteran. 

3.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims folder.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment, to include the issue of 
whether the overpayment was properly 
created and assessed against the 
appellant.  The RO must provide full 
reasons and bases for its determinations.

5.  If the claim continues to be denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations insofar 
as claims for waiver of recovery of 
overpayments are concerned.  The SSOC 
should set forth the pertinent laws and 
regulations considered, to include 
38 U.S.C.A. § 5302 (West 1991) and 38 
C.F.R. §§ 1.963, 1.965 (2000), and a 
discussion of how consideration of the 
elements in these laws and regulations 
affected the RO's determination.  The 
veteran and his representative should be 
given the opportunity to respond to the 
SSOC before the claim is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



